

	

		II

		109th CONGRESS

		1st Session

		S. 2165

		IN THE SENATE OF THE UNITED STATES

		

			December 21, 2005

			Ms. Mikulski (for

			 herself, Mr. Kennedy, and

			 Mr. Sarbanes) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To assist members of the Armed Forces in obtaining United

		  States citizenship, and for other purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Kendell Frederick Citizenship

			 Assistance Act.

		2.Waiver of

			 requirement for fingerprints for members of the Armed ForcesNotwithstanding any other provision of law

			 or any regulation, the Secretary of Homeland Security shall use the

			 fingerprints provided by an individual at the time the individual enlists in

			 the Armed Forces to satisfy any requirement for fingerprints as part of an

			 application for naturalization if the individual—

			(1)may be

			 naturalized pursuant to section 328 or 329 of the Immigration and Nationality

			 Act (8 U.S.C. 1439 or 1440);

			(2)was fingerprinted

			 in accordance with the requirements of the Department of Defense at the time

			 the individual enlisted in the Armed Forces; and

			(3)submits an

			 application for naturalization not later than 12 months after the date the

			 individual enlisted in the Armed Forces.

			3.Provision of

			 information on naturalization to members of the Armed Forces

			(a)Citizenship

			 AdvocateThe Secretary of Defense shall establish the position of

			 Citizenship Advocate at each Military Entry Processing Station to provide

			 information and assistance related to the naturalization process to members of

			 the Armed Forces. An individual serving as a Citizenship Advocate may be a

			 civilian.

			(b)Written

			 materialsThe Secretary of Defense shall ensure that written

			 information describing the naturalization process for members of the Armed

			 Forces is provided to each individual who is not a citizen of the United States

			 at the time that the individual enlists in the Armed Forces.

			(c)Telephone hot

			 lineThe Secretary of

			 Homeland Security shall—

				(1)establish a dedicated toll free telephone

			 service available only to members of the Armed Forces and the families of such

			 members to provide information related to naturalization pursuant to section

			 328 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439 or 1440),

			 including the status of an application for such naturalization;

				(2)ensure that the telephone service required

			 by paragraph (1) is operated by employees of the Department of Homeland

			 Security who—

					(A)have received specialized training on the

			 naturalization process for members of the Armed Forces and the families of such

			 members; and

					(B)are physically located in the same unit as

			 the military processing unit that adjudicates applications for naturalization

			 pursuant to such section 328 or 329; and

					(3)implement a quality control program to

			 monitor, on a regular basis, the accuracy and quality of information provided

			 by the employees who operate the telephone service required by paragraph (1),

			 including the breadth of the knowledge related to the naturalization process of

			 such employees.

				4.Provision of

			 information on naturalization to the publicNot later than 30 days after the date that a

			 modification to any law or regulation related to the naturalization process

			 becomes effective, the Secretary of Homeland Security shall update the

			 appropriate application form for naturalization, the instructions and guidebook

			 for obtaining naturalization, and the Internet website maintained by the

			 Secretary of Homeland Security to reflect such modification.

		5.Reports

			(a)Adjudication

			 processNot later than 120 days after the date of the enactment

			 of this Act, the Comptroller General of the United States shall submit to the

			 appropriate congressional committees a report on the entire process for the

			 adjudication of an application for naturalization filed pursuant to section 328

			 or 329 of the Immigration and Nationality Act (8 U.S.C. 1439 or 1440),

			 including the process that begins at the time the application is mailed to, or

			 received by, the Secretary of Homeland Security, regardless of whether the

			 Secretary determines that such application is complete, through the final

			 disposition of such application. Such report shall include a description

			 of—

				(1)the methods of

			 the Secretary of Homeland Security and the Secretary of Defense to prepare,

			 handle, and adjudicate such applications;

				(2)the effectiveness

			 of the chain of authority, supervision, and training of employees of the

			 Government or of other entities, including contract employees, who have any

			 role in such process or adjudication; and

				(3)the ability of

			 the Secretary of Homeland Security and the Secretary of Defense to use

			 technology to facilitate or accomplish any aspect of such process or

			 adjudication.

				(b)Implementation

				(1)StudyThe

			 Comptroller General of the United States shall conduct a study on the

			 implementation of this Act by the Secretary of Homeland Security and the

			 Secretary of Defense, including studying any technology that may be used to

			 improve the efficiency of the naturalization process for members of the Armed

			 Forces.

				(2)ReportNot

			 later than 180 days after the date that the Comptroller General submits the

			 report required by subsection (a), the Comptroller General shall submit to the

			 appropriate congressional committees a report on the study required by

			 paragraph (1). The report shall include any recommendations of the Comptroller

			 General for improving the implementation of this Act by the Secretary of

			 Homeland Security or the Secretary of Defense.

				(c)Appropriate

			 congressional committees definedIn this section, the term

			 appropriate congressional committees means—

				(1)the Committee on

			 Armed Services and the Committee on the Judiciary of the Senate; and

				(2)the Committee on

			 Armed Services and the Committee on the Judiciary of the House of

			 Representatives.

				

